Citation Nr: 0516678	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1948 to September 
1952.

This appeal arises from a December 2001 rating decision of 
the Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The medical record initially shows the presence of 
bilateral hearing loss in January 2001, almost 50 years after 
discharge from active duty.

3.  The veteran does not currently suffer from bilateral 
hearing loss that is attributable to injury or disease in 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim of service connection for bilateral 
hearing loss in August 2001.  He indicated that during active 
duty, he worked in an engine room where the noise was so loud 
an improvised hand language was used.  He was not provided 
with any hearing protection.  After service, he worked as a 
truck driver.  He maintains that he was not exposed to loud 
noises in his civilian employment.  He did not seek medical 
care in the 1950s.

The service medical records include the October 1948 entrance 
examination.  On evaluation, the left and right ears were 
normal.  Hearing was 15/15 bilaterally.

On the September 1952 separation physical examination, right 
and left ear whispered voice was 15/15 and bilateral spoken 
voice was 15/15.  

The veteran's DD Form 214 shows that he went to military 
submarine school and that he received the submarine combat 
insignia.

A January 2001 private medical audiological evaluation notes 
a 45-year history of occupational noise exposure.  The 
diagnoses were bilateral sensorineural hearing loss.

An April 2002 statement from Anthony Durig, M.A., indicates 
that he had first tested the veteran's hearing in January 
2001.  Significant hearing loss was found that was consistent 
with the veteran's history of military and occupational noise 
exposure.  It was further noted that the veteran's work in 
service in the forward engine room on a submarine placed him 
in an at-risk environment for noise induced hearing loss. 

On VA audio examination in April 2004, the examiner noted 
that the veteran's claims folder had been reviewed.  It was 
noted that the September 1952 separation examination showed 
bilateral whispered and spoken voice hearing of 15/15.  The 
veteran reported having worked in the engine room of 
submarines during service.  He believed that this was the 
cause of his hearing loss.  He stated that hearing loss was 
mild after service, but that it became much worse in the past 
few years.  

After service, the veteran was a machinist for two years and 
then drove a truck for 40 years.  Recreational deer hunting 
with a rifle was also noted.  Upon audiological evaluation, 
the diagnosis was bilateral sensorineural hearing loss.  It 
was opined that it was not likely that the veteran's hearing 
loss was a result of any activity during service.  This 
conclusion was based on the lack of any indication of hearing 
loss in the service medical records and his exposure to 
hazardous noise after separation from service.

The veteran testified in March 2005 that he was an engineman 
on submarines during service; that this environment was so 
loud that the men developed a hand language to communicate; 
that he fired the ship's guns during combat; that no ear 
protection was provided; that there was no doctor on board 
ship so no notation was made of his hearing problems; and 
that the level of noise exposure working as a civilian truck 
driver or hunting was minimal compared to his service 
experiences. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from 
bilateral hearing loss that is the result of exposure to 
acoustic trauma on submarines during service.  The evidence 
does not support this claim.

The veteran's DD Form 214 shows that he went to military 
submarine school and he received the submarine combat 
insignia.  In view of the uncontested circumstances regarding 
the nature of the veteran's military experiences, the Board 
accepts as fact that he was exposed to acoustic trauma during 
service.

The service medical records do not include complaints, 
findings, or diagnoses of bilateral hearing loss.  In fact, 
the veteran's bilateral hearing was normal on the September 
1952 separation examination.  Moreover, bilateral hearing 
loss was initially diagnosed in January 2001, almost 50 years 
after separation from service.  

When bilateral hearing loss was first diagnosed by a private 
examiner in January 2001, the examiner noted that the 
veteran's history revealed both military and occupational (as 
a truck driver) noise exposure.  In April 2002, the private 
examiner stressed that the veteran's work on submarines 
placed him in an at-risk environment for noise induced 
hearing loss; however, this examiner did not provide an 
opinion as to the etiology of the veteran's current hearing 
loss. 

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hearing loss and his exposure to acoustic trauma 
during service.  In this regard, there is only one medical 
opinion of record.  The Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

The VA examiner who performed the April 2004 audiological 
examination indicated that the veteran's claims folder had 
been reviewed.  A review of the report of examination shows 
that the veteran's inservice medical record was accurately 
recounted.  It was noted that the veteran was exposed to 
acoustic trauma during service and after service as a 
machinist, a truck driver, and when engaged in recreational 
deer hunting.  

Based on this evidence, it was opined that it was not likely 
that the veteran's current bilateral hearing loss was the 
result of noise exposure during service.  In support of this 
opinion, the examiner highlighted the fact that there was no 
evidence of bilateral hearing loss in service and the 
veteran's significant post service noise exposure was also 
highlighted.  There is no medical evidence or opinion to the 
contrary.

The only evidence which would support the veteran's claim is 
found in his statements and testimony.  Case law dictates 
that lay individuals may not render medical nexus opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the Board will not place any significant probative weight on 
the lay evidence of record in relation to the etiology of the 
veteran's current hearing loss. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2001 as well as a statement 
of the case in December 2003 and a supplemental statement of 
the case in May 2004, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  In addition, the 
veteran presented testimony at a March 2005 Travel Board 
hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA audiology evaluation in April 2004 to include a nexus 
opinion regarding the putative nexus between acoustic trauma 
in service and the veteran's current bilateral hearing loss. 
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal and thus there is no 
need to obtain an additional medical examination.  As an 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received 


VCAA notice in August 2001 prior to the initial unfavorable 
AOJ decision in December 2001.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


